If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                           COURT OF APPEALS



EESAM ARABBO,                                                    UNPUBLISHED
                                                                 July 2, 2019
             Plaintiff-Appellant,

v                                                                No. 341713
                                                                 Genesee Circuit Court
CITY OF BURTON, PAULA ZELENKO,                                   LC No. 2016-107043-CZ
STEPHEN HEFFNER, THOMAS
MARTINBIANCO, and MICHAEL JOLIAT,

             Defendants-Appellees.


Before: METER, P.J., and JANSEN and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J. (concurring).

      I concur in the result only.




                                             -1-